Citation Nr: 1605990	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-48 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disabilities and/or herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities and/or herbicide exposure.

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities and/or herbicide exposure.

4.  Entitlement to service connection for a prostate condition, to include as secondary to service-connected disabilities and/or herbicide exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran presented testimony at a videoconference Board hearing in June 2014, and a transcript of the hearing is associated with the Veteran's electronic claims folder.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issues were previously remanded by the Board in October 2014 for additional development.  The issues have since returned to the Board.

The Board notes the Veteran also claimed entitlement to service connection for peripheral neuropathy.  The Veteran's claim was originally denied in July 2010 and was again denied in October 2011.  The Veteran filed a November 2011 notice of disagreement and a statement of the case was issued in December 2012.  However, the appeal was never perfected.  As such, the matter is not before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required prior to the adjudication of the Veteran's claims of entitlement to service connection for hypertension, migraine headaches, restless leg syndrome and a prostate condition.  

The Veteran contends hypertension, restless leg syndrome, migraine headaches and a prostate condition onset in-service to include as due to Agent Orange.  See VA 21-526 received May 18, 2007, VA Form 9 received December 11, 2009 and June 2014 Board hearing transcript.  Alternatively, the Veteran contends his conditions may be secondary to his service-connected disabilities.  See e.g., June 2014 Board hearing transcript.

The October 2014 Board remand instructed the AOJ, in part, to afford the Veteran appropriate VA examinations to determine the nature and etiology of any currently diagnosed hypertension, headache, restless leg syndrome and prostate disorders.  Specially, an opinion was requested to address whether any disorder was related to military service or caused or aggravated by in-service herbicide exposure (conceded) and/or service-connected PTSD or diabetes.  

The January 2015 VA hypertension examiner found the Veteran did not have a diagnosis of hypertension.  Notably, it was indicated that the Veteran had not ever had a diagnosis of hypertension.  It was rationed that the Veteran denied any history of hypertension and had normal blood pressure at the time of the examination and a review of records revealed no diagnosis or any treatment for hypertension.  However, the April 2009 general VA examiner diagnosed the Veteran with hypertension and elevated blood pressure readings were documented.  Thus, the Board finds the opinion inadequate because the VA examiner did not address the significance, if any, of the prior 2009 diagnosis with elevated blood pressure readings when providing his opinion.   

The January 2015 VA headache examiner provided a diagnosis of a migraine including migraine variants headache condition.  A negative nexus opinion was provided as the examiner opined it was less likely than not that the Veteran's headaches were related or aggravated by military service.  The examiner observed that the Veteran's headaches began 2-3 years after leaving service and only occurred every 3-4 months.  The examiner would expect headaches related to service to have begun while in-service or shortly thereafter and to be a more frequent occurrence.  However, the Board finds the opinion is inadequate because the VA examiner did not address whether the Veteran's condition was caused or aggravated by in-service herbicide exposure, PTSD or diabetes mellitus.  

The January 2015 VA peripheral nerves examiner diagnosed the Veteran with bilateral lower extremity restless leg syndrome and peripheral neuropathy.  The VA examiner opined the Veteran's condition was less likely than not caused by or aggravated by in-service herbicide exposure or service connected PTSD or diabetes.  It was rationed that the Veteran's restless leg syndrome began several years after leaving service, making it likely unrelated to any exposure in-service.  The Veteran gave a history of numbness of lower extremities since the 1980s or 1990s, long before he became diabetic making neuropathy unlikely due to diabetes.  Further, PTSD is not known to cause restless leg syndrome.  The Board finds the opinion is inadequate because the VA examiner failed to address whether the condition was directly related to service, as the Veteran has made assertions that the condition onset in-service.  See VA Form 21-526 received May 18, 2007 (onset date indicated as 1972); VA Form 9 which stated that he had jerk legs "since Vietnam" received December 11, 2009; and June 2014 Board hearing (problems with his legs started right after he was in Vietnam).  Further, although the examiner explained why neuropathy was not related to diabetes, he did not provide a rationale regarding restless leg syndrome and diabetes.  

The January 2015 VA male reproductive system condition examiner diagnosed the Veteran with erectile dysfunction, penis deformity and an "other male reproductive system condition" specified as diabetes mellitus.  Although not included in the diagnosis section of the report, the Veteran's prostate was noted to be abnormal, with a slightly enlarged benign consistency.  No medical opinion was provided regarding the Veteran's "slightly enlarged benign consistency" and it was not further explained whether the abnormality constituted an actual diagnosis.     

Accordingly, in order to fully comply with the terms of the prior remand and provide the Veteran with every reasonable opportunity to prevail on his service connection claims, the Board finds it necessary to remand that claim to obtain addendum opinions to address the etiology of the Veteran's restless leg syndrome, migraine headaches and a prostate condition.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to an appropriate VA examiner(s) to provide an addendum opinion regarding the current nature and etiology of hypertension, restless leg syndrome, migraine headaches and any diagnosed prostate condition.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.

For the Veteran's hypertension and prostate condition claims:

a) Clarify whether there is any hypertension or prostate condition shown.  In doing so, the examiner's attention is directed toward the January 2015 VA examiner's indication of an abnormal prostate described as "slightly enlarged benign consistency" when addressing whether there is a prostate condition and the April 2009 or January 2015 VA examinations with conflicting findings regarding whether there is a diagnosis of hypertension. 

 b) Render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hypertension or prostate condition is related to service including conceded in-service exposure to herbicides and whether any such condition was caused or aggravated by his service-connected conditions (PTSD, diabetes, tinnitus, right knee scar and bilateral hearing loss), particularly PTSD or diabetes and the impact of the treatment of the conditions?

For the Veteran's migraine headache condition: 

a) Render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the diagnosed migraine headaches are related to service including exposure to noise and herbicides and whether the condition was caused or aggravated by his service-connected conditions (PTSD, diabetes, tinnitus, right knee scar and bilateral hearing loss)?


For the Veteran's restless leg syndrome: 

a) Render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the diagnosed restless leg syndrome is related to service including conceded in-service exposure to herbicides and whether any such condition was caused or aggravated by his service-connected conditions (PTSD, diabetes, tinnitus, right knee scar and bilateral hearing loss)?

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals






